DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 6, lines 20-21, the second manually operable jaw actuator, which is part of the second jaw assembly, is recited as being disposed in alignment between the first and parallel second arcuate segments, which are part of the first jaw assembly. There is no such teaching in the original disclosure or claims, and accordingly Applicant was not in possession of this limitation at the time the application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, line 39, it is unclear why “first powered linear actuators” and “second powered linear actuators” are plural. Only one first powered linear actuator and one second powered linear actuator are previously recited. This also raises issues of antecedent basis because line 39 is referencing plural actuators which have not been previously recited.
	Regarding claim 6, lines 20-21, it is unclear why the second manually operable jaw actuator, which is part of the second jaw assembly, is recited as being disposed in alignment between the first and parallel second arcuate segments, which are part of the first jaw assembly.
	Regarding claim 11, there is no antecedent basis for said first jaw assembly. Parent claim 1 recites a first re-rounder, not a first jaw assembly. Additionally, the recited first manually operable jaw actuator is part of the recited first re-rounder. Accordingly, it does not make sense to claim a linkage between the first manually operable jaw actuator and the first re-rounder because the first re-rounder cannot be separate from a component thereof. It is entirely unclear what is meant by this language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Friatec (“A Guide on How to Install a 800mm Friatec Electrofusion Coupling”, www.youtube.com/ watch?v=lZWME7XZ7BY, July 25, 2013, referencing screen captures) in view of Smith (US 2632417), Tinkess (US 2768567), Plasson (“Large Diameter HDPE ElectroFusion Couplers IPF - Plasson”, https://www.youtube.com/watch?v=‐0mBVA_VTz4, August 15, 2013, referencing screen captures) and Zoll (DE 2433946 A1, referencing attached machine translation), and optionally further in view of Clark (US 3920232).
	Regarding claim 1, Friatec teaches a jig assembly for connecting pipes by a fusion weld, the jig assembly comprising first and second re-rounders each having a respective manually operable jaw actuator to open and close each respective re-rounder (screen captures 2, 3, 5, 10, 13 and 14).
	Friatec differs from claim 1 in that:
i.	Friatec does not teach the combined limitations of each re-rounder comprising first and second (or third and fourth) arms connected to each other at a first (or second) pivotal connection near a first end of each of said first and second (or third and fourth) arms, said first (or second) manually operable jaw actuator positioned opposite said first (or second) pivotal connection, each of said first and second (or third and fourth) arms defined by a first (or third) arcuate segment and a parallel second (or fourth) arcuate segment, said first (or third) and said parallel second (or fourth) arcuate segments being spaced apart by at least one head and at least one spacer.
ii.	Friatec does not teach said first (or second) manually operable jaw actuator is removably connected to at least one of said first and second (or third and fourth) arms to open said first (or second) re-rounder at said first (or second) pivotal connection, and wherein said first (or second) manually operable jaw actuator is operably connected to said at least one head to vary a spacing between said first and second (or third and fourth) arms of said first (or second) re-rounder by said first (or second) manually operable jaw actuator.
iii.	Friatec does not teach a first powered linear actuator and a second powered linear actuator each extending between said first re-rounder and said second re-rounder to vary spacing between said first re-rounder and said second re-rounder; at least one pump which actuates said first powered linear actuator and said second powered linear actuator.
iv.	Friatec does not teach each of said first re-rounder and said second re-rounder have necks that extend from said first and second re-rounders respectively, said necks being connected to said first powered linear actuator and said second powered linear actuator, respectively.
v.	Friatec does not teach a backstop configured to extend across a pipe coupling to move said pipe coupling relative to one of said pipes.
vi.	Friatec does not teach the backstop is configured in one mode of operation to connect to said first powered linear actuator and said second powered linear actuator to move said pipe coupling relative to one of said pipes, and is configured in a second mode of operation to be disconnected from said first and second powered linear actuators.
	(i)	Friatec uses three segment re-rounders with a manually operable jaw actuator opposite the middle segment. However, two segment re-rounders having two attached arms connected to each other with a pivotal connection with a manually operable jaw actuator positioned opposite the pivotal connection are also known. See Smith (Figures 1 and 2). Smith clearly teaches the claimed parallel arcuate segments (Figures 1, 2 and 5). Friatec also illustrate parallel arcuate segments (Screen Captures 6 and 8-9). As to the broadly recited spacer, such is satisfied by any structure which spaces the respective arcuate segments, such as webs 5 and 6 of Smith (Figures 1-2 and 5). As to the broadly recited head, such is satisfied by any structure which spaces the respective arcuate segments. Friatec illustrates such a spacer having a portion between the arcuate segments and additional portions with open eyelets (Screen Captures 9-15). Alternatively, Clark provides a plurality of cross bars 15 to suitably space the arcuate segments of a pipe re-rounder (Figures 1-3), any of such cross bars satisfying the claimed spacer and any other of such cross bars satisfying the claimed head. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a two segment jaw assembly of type taught by Smith instead of the three segment re-rounders of Friatec because one of ordinary skill in the art would have been motivated to use known suitable re-rounding devices such as those of a type suggested by Smith. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further provide the claimed respective spacer and head because one of ordinary skill in the art would have been motivated to use known suitable re-rounding devices such as those of a type suggested by Smith, and to provide a known suitable spacing or eyelet structure thereon, as suggested by Friatec, or alternatively, because one of ordinary skill in the art would have provided cross bars as suggested by Clark to suitably space the arcuate segments, such cross bars satisfying the claimed head and spacer for the reasons provided above.
	(ii)	As to the claimed removable connections, any of Friatec, Smith or Clark clearly suggests a removable connection at one end of the jaw actuator to allow the jaw assemblies to be placed over a pipe, i.e. to allow the respective arms to open the re-rounder at a respective pivotal connection. Smith also suggests attaching the opposite end of the jaw actuator with a cross pin 14 (Figures 1-2). Such a connection is considered removable because any pin is capable of being removed. Moreover it is generally known in the art of mounting actuators, such as hydraulic actuators to use removable connections so that the actuator can be readily replaced if it becomes inoperable. See Tinkess (Figure 3; column 1, lines 15-28; column 3, lines 50-55 and 73-75; column 4, lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed removable connections in a re-rounder of the type taught by Smith because one of ordinary skill in the art would have been motivated to provide such an arrangement as a matter of routine design choice and to allow replacement of the jaw actuator in view of the above noted teachings of Tinkess and any of Friatec, Smith or Clark. As to the claimed operable connection between the head and a respective jaw actuator, this is a rather broad limitation. Any indirection connection satisfies the claimed limitation of being “operably connected” because the re-rounder is operable and the recited components are indirectly connected. Such is clearly satisfied by the modified device of Friatec. The modified device of Friatec also clearly uses the respective jaw actuators to vary spacing between the respective re-rounder arms to achieve the desired clamping, and thus satisfies this claimed capability.
	(iii)	As seen in Screen Captures 6, 7 and 11, Friatec moves a pipe coupling relative to the pipes by using a tool which appears to be a mallet or hammer. However, it is also known to provide first and second linear actuators to provide the force necessary to move the pipe coupling relative to one of the pipes. See Plasson (screen captures 7, 8, 10 and 11). While the linear actuators of Plasson do not extend between the re-rounders, it is known to connect first and second powered linear actuators directly to clamping members to allow relative movement between clamped pipes. See Zoll (Figures 1 and 2). It is clear from Friatec and Smith that the re-rounders are rather substantial and may be readily modified as suggested by Zoll to allow connection to powered linear actuators extending between the re-rounders and an associated pump with actuates the powered linear actuators to vary spacing between the re-rounders (page 2, lines 37-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Friatec because one of ordinary skill in the art would have been motivated to provide alternative known means for moving the pipes relative to a coupling as shown by Plasson, and to provide the necessary force with a known suitable arrangement of powered linear actuators extending between clamping members and an associated pump as suggested by Zoll.
	(iv)	As to the claimed necks, this broadly recited term does not distinguish over the connecting structure illustrated by Zoll for suitably connecting the linear actuators to respective jaw assemblies (Figures 1-2). One having ordinary skill in the art would have understood such structure to include connecting pins which cooperate with respective ends of the linear actuators and flanges attached to the jaw assemblies as illustrated in Figures 1-2, such flanges satisfying the claimed necks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed connections at necks in the modified jig assembly of Friatec because one of ordinary skill in the art would have been motivated to suitably connect the linear actuators to respective jaw assemblies in the manner suggested by Zoll.
	(v)	Plasson provides a backstop to allow the linear actuators to pull a coupling onto a pipe (screen captures 7 and 8). Plasson suggests a two part backstop which is connectable to the linear actuators but does not extend across a coupling (screen captures 7 and 8). However, Friatec suggests a one-piece backstop which extends across the coupling (screen capture 7). While Friatec uses a mallet against the backstop to apply the force for moving the coupling, it is clear from Plasson that linear actuators may be used to apply the necessary force to the coupling. One having ordinary skill in the art would have readily appreciated that the exact shape of the backstop is not important so long as it can apply the necessary force to each side of the coupling to move it onto a pipe as illustrated by Plasson and Friatec. As to using powered linear actuators, as noted above such is suggested by Zoll. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a backstop which extends across a coupling because one of ordinary skill in the art would have been motivated to use any suitable shape for a backstop which can push against the coupling to move it onto a pipe, and to provide the backstop with the necessary force for moving the coupling by attaching powered linear actuators as suggested by Plasson, Friatec and Zoll for the reasons provided above.
	(vi)	As to the capability of being disconnected from the powered linear actuators, such is suggested by Tinkess for the reasons provided above. Alternatively, Plasson also suggests this feature to allow linear actuators to be used for moving the coupling and, in a separate operation, moving the pipes together with identical linear actuators (screen captures 7-8 and 10-12). Allowing use of the same linear actuators or different linear actuators for these steps is considered a readily apparent choice well within the level of ordinary skill in the art. Only the predictable and expected result of applying the necessary force for moving the coupling and pipes is achieved. It is not inventive to select between a fine number of readily apparent alternatives with a reasonable expectation of success. See MPEP 2144, Rationale E. It has also been held that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). See MPEP 2141.03. Using the same or different linear actuators is considered no more than ordinary creativity. Moreover, allowing use of the same linear actuators for moving the coupling and pipes provides the readily apparent advantage of reduced equipment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the backstop to be connected and disconnected as claimed because one of ordinary skill in the art would have been motivated to allow for replacement of actuators as suggested by Tinkess or to allow the actuators to be used in separate operations, as suggested by Plasson.
	Regarding claim 2, this additional limitation is clearly suggested by Smith or Clark to suitably provide the desired clamping force. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified jig assembly of Friatec because one of ordinary skill in the art would have been motivated to suitably provide the desired clamping force as suggested by Smith or Clark.
	Regarding claim 3, this additional limitation is clearly suggested by Plasson and Zoll to suitably provide the desired force for moving a coupling or pipe. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified jig assembly of Friatec because one of ordinary skill in the art would have been motivated to suitably provide the desired force for moving a coupling or pipe as suggested by Plasson or Zoll.
	Regarding claim 4, Zoll teaches an automatic pump (page 2, lines 37-40). Alternatively, Friatec shows manual hand pumps for actuating the jaw actuators, as does Smith. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a hand or automated fluid pump in the modified jig assembly of Friatec for actuating the powered actuators because one of ordinary skill in the art would have been motivated to actuate the powered actuators in a known suitable manner, as evidenced by Zoll and/or Friatec.
	Regarding claim 6, the re-rounder structure suggested by Smith, as applied above, is considered to satisfy the claimed jaw assemblies. As to the claimed first and second necks, this broadly recited term does not distinguish over the connecting structure illustrated by Zoll for suitably connecting the linear actuators to respective jaw assemblies (Figures 1-2). One having ordinary skill in the art would have understood such structure to include connecting pins which cooperate with respective ends of the linear actuators and flanges attached to the jaw assemblies as illustrated in Figures 1-2, such flanges satisfying the claimed necks. Making the connections removable is considered obvious in view of Tinkess or Plasson for the reasons provided above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed connections at necks in the modified jig assembly of Friatec because one of ordinary skill in the art would have been motivated to suitably connect the linear actuators to respective jaw assemblies in the manner suggested by Zoll. As to the claimed alignment between the jaw actuators and respective arcuate segments, such is clearly suggested by Friatec (Screen Captures 3-8 and 8) or Smith (Figures 1-2) for suitably providing the desired clamping force. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in the modified jig assembly of Friatec because one of ordinary skill in the art would have been motivated to suitably position and operate the jaw actuators as suggested by Friatec and/or Smith. It is believed that Applicant intended to claim the second jaw assembly jaw actuator is aligned between the third and fourth arcuate segments of the second jaw assembly. To the extent that Applicant actually intended to claim the second jaw actuator of the second jaw assembly is aligned between the first and second segments of the first jaw assembly, this appears to be directed to a functional capability associated with the use of the jig assembly because the first and second jaw assemblies are separate components capable of being moved independently. Similarly, the jaw assemblies of the modified jig assembly of Friatec are separate components capable of being moved independently, and thus are naturally capable of being moved into any desired alignment such as the claimed alignment.
	Claims 7 and 8 are satisfied for the reasons provided above.
	Regarding claim 9, Smith or Clark clearly suggests the claimed generally circular shape. Plasson shows that the linear actuators should be capable of moving the jaw assemblies closer to one another. The alternative language in the “capable of moving limitation” does not require the capability of moving the jaw assemblies farther from one another. In any event, Zoll also suggests the ability to move the clamping members away from each other for the motivation of allowing separation of the pipes (page 2, lines 37-40; page 3, lines 25-26). As applied above, the backstop suggested by Plasson and Friatec is clearly capable of pulling the coupling on to a pipe.
	Claim 10 is satisfied for the reasons provided above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Friatec in view of Smith, Tinkess, Plasson and Zoll, and optionally further in view of Clark, as applied to claims 1-4 and 6-10 above, and further in view of Nichols (US 2958125).
	Regarding claim 5, while not taught by Friatec, this limitation is suggested by Nichols for allowing the same arms to grip different diameter pipes (Figure 6; column 5, line 75; column 6, lines 1-14). Naturally, a suitable insert must be placed on each arm of the re-rounder suggested by Smith to allow each arm to properly grip a pipe of a given diameter which is smaller than the diameter of the inner surface of the arms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified jig assembly of Friatec because one of ordinary skill in the art would have been motivated to allow for gripping different diameter pipes as suggested by Nichols.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Friatec in view of Smith, Tinkess, Plasson and Zoll, and optionally further in view of Clark, as applied to claims 1-4 and 6-10 above, and further in view of Kolarik (US 2002/0101017).
	Regarding claims 1, 6 and 9, in the rejection above the claimed necks were taken to be satisfied by the connecting structure illustrated by Zoll for suitably connecting the linear actuators to respective jaw assemblies (Figures 1-2). Here Kolarik is applied to suggest the claimed necks. Kolarik clearly illustrates that a neck is suitable for connecting an end of a powered linear actuator to a pipe clamping structure (Figure 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed connections at necks in the modified jig assembly of Friatec because one of ordinary skill in the art would have been motivated to suitably connect the linear actuators to respective jaw assemblies in the manner suggested by Kolarik.
	Claims 2-4, 7-8 and 10 are satisfied for the reasons provided above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Friatec in view of Smith, Tinkess, Plasson, Zoll and Kolarik, and optionally further in view of Clark, as applied to claims 1-4 and 6-10 above, and further in view of Nichols.
	Regarding claim 5, Nichols is applied as above in the rejection of claim 5.



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Friatec in view of Smith, Tinkess, Plasson, Zoll and Clark, and optionally further in view of Kolarik.
	Friatec, Smith, Tinkess, Plasson, Zoll and Clark are applied as above in the rejection of claims 1-4 and 6-10. Clark is not optional in this rejection because Clark is required to address the claimed linkage limitation of claim 11. Kolarik is optionally applied here as above in the rejection of claims 1-4 and 6-10 to address the neck limitations.
	Regarding claim 11, while Smith does not provide the claimed linkages, it is known to space the jaw actuator from the arms of a re-rounder. See Clark (Figure 1). The members of Clark which space the actuator from the arms appear to be integral with the arms as illustrated in Figure 1. The examiner’s first position is that such integral members satisfy the claimed linkages. In any event, it is known to provide the arms of a re-rounder with welded linkages for attachment to a jaw actuator. See Friatec (Screen Capture 3). It is also known that a jaw actuator may be attached to such linkages as seen in Screen Capture 3 of Friatec. The specification does not provide any particular advantage or unexpected result associated with the claimed linkages and spacing the jaw actuators from the re-rounder arms. The claimed arrangement appears to involve no more than routine engineering choices to provide the necessary attachment between the arms and the jaw actuator as evidenced by the above noted teachings of Clark and Friatec. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed linkage in a re-rounder of the type taught by Smith because one of ordinary skill in the art would have been motivated to provide such an arrangement as a matter of routine design choice in view of the above noted teachings of Clark.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,780,649 (the ‘649 Patent) in view of Smith.
	Regarding claims 9-10, these claims are clearly satisfied by claim 9 of the ‘649 Patent, with the exception of the jaw actuators of the jaw assemblies being manually operable. However, known suitable jaw actuators are manually operable. See Smith (Figures 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in claim 9 of the ‘649 Patent because one of ordinary skill in the art would have been motivated to use known suitable jaw actuators, as evidenced by Smith.



Claims 1-2, 4, 6-8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,780,649 (the ‘649 Patent) in view of Smith and Clark.
	Regarding claims 1 and 6, these claims are clearly satisfied by claim 9 of the ‘649 Patent, with the exception of the jaw actuators of the re-rounders or jaw assemblies being manually operable, the recited spacers and the actuators being in alignment between the arcuate segments (claim 6). However, known suitable jaw actuators are manually operable. See Smith (Figures 1-3). Spacers are known for suitably forming the re-rounders or jaw assemblies. See Clark’s cross bars 15 (Figures 1-3). As to the claimed alignment between the jaw actuators and respective arcuate segments, such is clearly suggested by Smith (Figures 1-2) for suitably providing the desired clamping force. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitation in claim 9 of the ‘649 Patent because one of ordinary skill in the art would have been motivated to use known suitable jaw actuator structures, as evidenced by Smith and Clark.
	Regarding claim 2, while not taught by claim 9 of the ‘649 patent, such is clearly suggested by Smith (Figures 1-2) for suitably providing the desired clamping force. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in claim 9 of the ‘649 Patent because one of ordinary skill in the art would have been motivated to use known suitable jaw actuator structures, as evidenced by Smith.
	Regarding claims 4, 7-8 and 11, Claim 9 or the ‘649 patent recites these additional limitations.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,780,649 (the ‘649 Patent) in view of Smith and Clark as applied to claims 1-2, 4, 6-8 and 11 above, and further view of Zoll and/or Plasson.
	Regarding claim 3, Zoll and/or Plasson are applied as above in the rejection of claims 1-4 and 6-10 for suggesting this limitation.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,780,649 (the ‘649 Patent) in view of Smith and Clark as applied to claims 1-2, 4, 6-8 and 11 above, and further view of Nichols.
	Regarding claim 5, Nichols is applied as above in the rejection of claim 5.

Response to Arguments
Applicant's arguments filed 18 July 2022 have been fully considered but they are not persuasive.
	Applicant argues Tinkess does not teach the jaw structure. In response, the rejection is based on a combination of references. Smith suggests the basic two arm jaw structure with an actuator opposite a pivotal connection. Tinkess was only relied upon for suggesting removable connections with the actuators. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The arguments drawn to newly claimed limitations are not persuasive for the reasons provided in the new grounds of rejection applied above, which were necessitated to address the new limitations.
	Applicant argues numerous of the claimed limitations have been previously indicated as allowable by the examiner in prior application 15/207,004. The examiner respectfully disagrees with this assertion. As is clear from the indication of allowable subject matter in the office action mailed 29 October 2019 in prior application 15/207,004 (page 13 of the office action), the current claims do not have the allowable subject matter indicated in the prior application. Moreover, the examiner did not allow “limitations” in the prior application, but rather allowed claims having a combination of limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745